Citation Nr: 1426726	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987 and from January to April 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A copy of the hearing transcript has been associated with the claims file. 

This case was most recently before the Board for appellate consideration in July 2012 when it was remanded for additional development.  The case has since been returned to the Board for further appellate consideration. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's flat feet was not present during service or until many years thereafter and is not related to service or to an incident of service origin. 


CONCLUSION OF LAW

The criteria for service connection for flat have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in February and April 2009, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and personnel records, VA and private treatment records, and lay statements and testimony have been obtained.

As noted, this case was previously remanded for additional development in July 2012.  In accordance with the remand directives, in a July 2012 letter, the Veteran was requested to identify all VA and non-VA treatment records that had not yet been obtained pertaining to the claimed disability.  To date, no response has been received and the Veteran has not identified any treatment records pertaining to the claimed disability that have not yet been obtained and associated with the claims file.  The Veteran was also afforded a VA feet examination in July 2012 to determine the nature and etiology of his claimed flat feet disability.  The claim was readjudicated in a December 2012 supplemental statement of the case (SSOC). Thus, there is substantial compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As will be discussed in further detail in the decision below, the Board finds that the VA examination afforded the Veteran to determine the nature and etiology of the claimed disability, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of his claimed flat feet disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also observes that the Veteran was afforded a Videoconference hearing in April 2012 before the undersigned Veterans Law Judge during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal. 

Legal Criteria and Analysis

The Veteran contends that foot pain with initial onset during his first period of active service has worsened since and has subsequently diagnosed as flat feet.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from an injury or disease incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24) (West 2002).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is explicitly listed under 38 C.F.R. § 3.309(a).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Finally, arthritis will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following the Veteran's date of discharge from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is not, however, applicable to periods of ACDUTRA and INACDUTRA. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). 

In this case, the Veteran's service treatment records show that in April 1985, he complained of numbness in his left foot since a few days prior and reported numbness in both feet when wearing his military shoes.  He indicated that this problem also occurred during boot camp.  

The Veteran's service treatment records contain no further complaint, finding, or diagnosis pertaining to his claimed bilateral flat feet disability.  In February 1999, March 1999, and October 2000, the Veteran certified he received no injury or had any illnesses while performing ACDUTRA.  Annual certificates of physical condition dated in December 1999, February 2001, January 2002, December 2002, December 2004 and October 2005 contain no complaint, finding, or diagnosis pertaining to either foot.  Reports of medical history and service examinations for the purpose of enlistment in March 1984, occupational exposure to ionizing radiation in March 1986 and September 1987, affiliation in December 1989, replacement examination in November 1998, and Navy Reserves in December 2003 and January 2004, all show that the Veteran denied any history of foot trouble and clinical evaluation of his feet was reported as normal.  

The Veteran's service treatment records do contain September and November 1989 PS Forms 3956, Authorization for Medical Attention, which indicate that the Veteran was placed on light duty status in his civilian occupation as a mail carrier at the United States Postal Office.  The forms show that the Veteran was restricted from activities that required kneeling, climbing, and squatting; and walking and standing were limited to four hours per day.  The "type of injury or illness" is not indicated on either form, however; a December 1989 VA treatment note shows a history of chondromalacia patella with notation that the Veteran was on light duty at work as he could not walk steps.   

Post-service VA and private treatment records, VA examination reports, and the Veteran's testimony show that he has been employed as a mail carrier for the United States Postal Service since 1988.  

In February 1989, private x-ray examination of the Veteran's right foot due to history of stubbing his toe the night prior was reported as showing mild degenerative changes, but otherwise normal.  

A September 1991 private urgent care note shows complaints of intermittent foot pain over the first metatarsal joint.  The Veteran denied any history of trauma and reported onset of foot pain in approximately January 1991.  It was noted that he worked as a mailman, which required a great deal of walking.  Right foot x-ray showed no significant abnormality.  A subsequent September 1991 private podiatry note indicated that the Veteran worked as a postal man for 12 to 15 hours a day.  X-ray showed no evidence of fracture or dislocation, however, physical examination showed tenderness along the first metatarso-phalangeal joint and a deviated first metatarso-phalangeal joint with movement of the first metatarsal head.  Diagnosis was nerve impingement secondary to hallux abducto valgus (bunion).  Treatment included a bunion pad, shoe gear, and work decreased to 8 hours a day for 3 weeks.  

An August 1993 private treatment note shows complaints of a hot pain sensation in the outer aspect of the right foot since approximately April 1993.  X-rays of his bilateral feet were reported as negative with no evidence of fracture, dislocation, or bony changes.  

In a May 1994 statement, orthopedic physician, Dr. YA, M.D., indicated that the Veteran had right foot pain caused by prolonged walking, standing and carrying while working as a mail carrier.  He restricted the Veteran to working his normal occupational duties to only four hours a day with light duty thereafter with no prolonged walking or standing.  

October and November 1994 private treatment notes show the Veteran's report that his feet became bothersome when standing in one spot for a prolonged period.  In October 1994, the Veteran had not tried using arch supports as recommended in May, and his feet remained painful.  It was recommended that he try using arch supports.  He was returned to work with limitations including use of soft soled shoes and no prolonged standing.  

A January 1998 private emergency treatment note shows that the Veteran was diagnosed with a contusion of his right great toe after he slipped and stubbed it on a pole.  A January 1998 private treatment note contains initial diagnosis of bilateral pes planus (flat feet).  The Veteran was returned to work with limitations of use of a chair, no prolonged standing, and use of soft soled shoes.  

An April 1998 private general surgery note shows complaints of feet pain.  It was noted that the Veteran had worked as a postal worker for 10 years and it was mandated that he wear postal shoes.  He complained of pain on extending standing and denied history of acute injury.  He was very active on his feet at work and worked out daily.  Diagnostic assessment was pes planus and possible overuse syndrome like plantar fasciitis.  

In July 1998, report of a private right foot x-ray examination due to pain of the 5th metatarsal status post fall was reported as normal with an anatomically aligned mid foot and well maintained joint spaces.  In August 1999, a report of right foot x-ray due to pain, swelling and bruising of the right great toe was reported as normal.  

A November 2005 private podiatry note indicates that the Veteran requested documentation of his history of flat feet with difficulty standing in the same spot for prolonged periods so that he could continue using a chair at work.  Diagnosis was low arch/foot strain.

A February 2009 VA emergency treatment note shows complaints of bilateral foot pain since 15 years prior (1994) with notation of flat feet.  Bilateral arch pain worsened three days prior while at work and was reportedly similar to chronic foot pain.  He denied any history of trauma but endorsed prolonged standing.  Physical examination showed poorly defined arch architecture but no bony abnormality or loss of sensation of distal pulses.  Diagnostic impression was plantar fasciitis.  

At the April 2012 Videoconference hearing, the Veteran testified that he initially experienced feet problems after about four weeks of boot camp and that he sought treatment for the same after about eight weeks when he started getting blisters on his feet.  He reported that he was placed on light duty for the remainder of boot camp (approximately 30 days) and during the duration of A school immediately thereafter (approximately 3 months), which restricted him from marching and prolonged standing.  Following his first period of active service, he reported working as a mail carrier for the United States Postal Service and his feet really bothered him.  On seeking treatment, he was prescribed special soft soled black tennis shoes.  He reportedly sought treatment for foot pain a few times during his reserve service and was told to wear rubber soft soled black tennis shoes and not to engage in marching and prolonged standing.  He reported continued yet less severe foot problems during his second period of active service in 1991 as his military occupational duties did not require prolonged standing.  He admitted that that his in-service complaints of foot pain were not diagnosed as any kind of foot disorder, to include flat feet, which was not diagnosed until 2005; however, he contended that he had flat feet during service that simply went undiagnosed.

In July 2012, the Veteran was afforded a VA feet examination to determine the nature and etiology of his claimed flat feet disability.  The examiner diagnosed bilateral pes planus, however, he indicated that due to the length of time and lack of a nexus, any relationship between the Veteran's current pes planus and his military service is speculative.  

On review, VA and private treatment records dating since January 1998 clearly show that the Veteran has a current diagnosis of pes planus (flat feet).  As such, the critical question is whether such was incurred in or caused or aggravated by any event or injury during any period of the Veteran's active, ACDUTRA, and INADCUTRA service.  Based on the evidence of record, the Board concludes that it was not.

Initially, the Board points out that the Veteran's service records show a single complaint of foot numbness while wearing military shoes during his first period of active service in April 1985 with notation that he reported a history of the same problem during boot camp.  Otherwise, the Veteran's service treatment records contain no complaints of, or treatment for, any foot disability.  They further show that he explicitly denied any history of foot trouble throughout the remainder of his active and military service.

The Veteran's lay statements and testimony of record indicate that he sought treatment for foot pain on at least a few occasions during his subsequent active and reserve service, and that he was given a physical profile for light duty due to foot pain during active and reserve service.  The Veteran is competent to give evidence about what he experienced, and seeking treatment for foot pain and being placed on light duty for the same during active and reserve service is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, the Board finds his statements and testimony to that effect to be not credible.  

In this regard, the Board first notes that such facts are not documented by the Veteran or military medical personnel in his clinical service treatment records, reports of service examinations and medical histories, statements certifying whether injury or illness was incurred while performing ACDUTRA, and annual certificates of physical condition.  In fact, the most recent service treatment records show a pain score of 0 0 out of 10, with 10 at worst, during a September 2006 periodic health assessment and a November 2007 dental health questionnaire shows that the Veteran denied history of painful joints and arthritis.  

The only documentation in the Veteran's service records pertaining to foot complaints is a single April 1985 service treatment record showing complaints of feet numbness while wearing military shoes and notation that the problem also occurred during boot camp.  As noted, annual certificates of physical condition dated in December 1999, February 2001, January 2002, December 2002, December 2004 and October 2005 contain no complaint, finding, or diagnosis pertaining to either foot.  Furthermore, reports of medical history and service examinations for the purpose of enlistment in March 1984, occupational exposure to ionizing radiation in March 1986 and September 1987, affiliation in December 1989, replacement examination in November 1998, and Navy Reserves in December 2003 and January 2004, all show that the Veteran denied any history of foot trouble and clinical evaluation of his feet was reported as normal.  

In addition, the only evidence in the Veteran's service records that he was ever placed on light duty pertained to his civilian occupation as a mail carrier in 1989, which appears to have been due to a knee disorder as opposed to any foot complaint or problem.  Although post-service treatment records show that the Veteran was placed on light duty in his civilian occupation as a mail carrier due to pain in his right first metatarsal joint in September 1991, there is no indication that such duty restrictions pertained to any finding or diagnosis of flat feet or that such restrictions pertained to his military service.  

The Board also finds the Veteran's assertion that feet complaints and problems experienced during service have continued since and were the same as those diagnosed as flat feet after service to also be not credible.  In that regard, the April 1985 service treatment record refers to complaints of feet numbness when wearing military shoes.  Post-service treatment notes show complaints of pain in the right great toe in February 1989, over the right first metatarsal joint in September 1991, and in the outer aspect of the right foot in September 1991.  In addition, numerous treatment records show that the Veteran related complaints of foot pain to acute injuries and prolonged standing and walking while working in his civilian occupation as a mail carrier.  

In light of the foregoing, the Board finds that the Veteran's lay statements to the effect that he sought treatment for foot complaints on at least a few occasions during his active and reserve service, that he was placed on physical profile with light duty due to foot pain during his active and reserve service, and that foot complaints diagnosed as flat feet after service were the same as foot complaints during service are not credible and therefore entitled to no probative weight in deciding his claim for service connection for flat feet.  

The first documented evidence of record showing any diagnosis of flat feet is dated in January 1998, more than six years following the Veteran's discharge from his second period of active service.  The Veteran has not alleged, nor does the evidence of record otherwise suggest, that his currently diagnosed flat feet disability was caused or aggravated by disease or injury incurred during any period of ACDUTRA or injury incurred during any period of INACDUTRA service.  The Board acknowledges that report of right foot x-ray in February 1989, more than one year following the Veteran's discharge from his first period of active service, was reported as showing mild degenerative changes in the right foot.  The Veteran has not alleged, nor does the evidence of record otherwise suggest that such was aggravated during any subsequent period of his military service.  Moreover, degenerative changes have never been documented or confirmed on numerous reports of right foot x-ray dated since February 1989.  Thus, the greater weight of evidence is against finding that the Veteran ever actually had degenerative changes in the right foot.  As such, presumptive service connection for arthritis is not warranted and will not further be discussed in this decision.  

Finally, the record includes no competent medical opinion establishing a direct nexus or medical relationship between the Veteran current flat feet disorder and the Veteran's military service.  In that regard, post-service treatment records for foot complaints refer to the Veteran's civilian occupation and occupational duties as a mail carrier.  In addition, in May 1994 a private orthopedic physician indicated that the Veteran's foot complaints were caused by his occupational duties as a mail carrier.  The July 2012 VA examiner indicated that due to the length of time and lack of a nexus, a relationship between the Veteran's current flat feet disability and his military service is speculative.  Given the speculative nature of the July 2012 VA examiner's opinion, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2009), wherein the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.

Here, the VA examiner explained that he provided a speculative etiological opinion regarding the Veteran's current flat feet disability due to "length of time and lack of a nexus."  As to "length of time," it is apparent that the examiner was referring to the length of time between the Veteran's discharge from active service and his initial diagnosis of flat feet more than six years thereafter.  As to "lack of a nexus," it is apparent that the examiner was referring to the lack of medical and/or contemporaneous lay evidence suggesting that post-service foot complaints and flat feet diagnosis may be related to his military service.  In that regard, the above post-service treatment records pertaining to foot complaints most always showed that both the Veteran and his treatment providers referred to his civilian occupation and occupational duties as a mail carrier and no post-service treatment records contained any reference to his reserve military occupation and occupational duties.  Thus, this is not a situation in which clarification can be obtained by merely providing the examiner with easily obtainable information, such as additional records and/or diagnostic studies.  Consequently, the Board finds that the concerns raised in Jones are not applicable here, and that the Board may rely on the opinion of the VA examiner.

The Veteran has submitted no competent medical nexus evidence contrary to the VA opinion or the May 1994 private opinion relating foot complaints to the Veteran's post-service civilian occupation as a mail carrier.  The Veteran has, however, been accorded ample opportunity to furnish medical and other evidence in support of his claim.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was '"not competent'" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

Absent credible evidence of a continuity of symptomatology, assertions as to whether the claimed disability is related to service is an etiological question beyond the competence of a lay person.  See Jandreau, 492 F.3d at 1376; Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish simple, observable medical questions, such as the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  The Board finds the etiology of the Veteran's claimed foot disability particularly complex here, given the Veteran's post-service civilian occupation as a mail carrier, which clearly causes significant wear and tear on one's feet.  As noted, the Veteran's statements and testimony of record indicate that his feet have always had a visible arch.  He has not claimed nor does the evidence show that he experienced any visible flatness of his feet during any period of his military service.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current flat foot disability.  See 38 C.F.R. § 3.159 (a)(1) setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he observed and he experienced during service, he is not competent to ascertain the etiology of his current disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the private May 1994 and the July 2012 VA opinions, which were rendered by licensed medical professionals rather than a lay person.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and it therefore must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for flat feet is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


